25 F.Supp. 965 (1938)
REFRACTOLITE CORPORATION
v.
PRISMO HOLDING CORPORATION et al.
District Court, S. D. New York.
December 20, 1938.
W. R. Liberman, of New York City, for plaintiff.
Hornidge & Dowd, of New York City (John B. Hayward, of New York City, of counsel), for defendants.
COXE, District Judge.
I think it is too clear even for argument that such a case as this cannot be disposed of on motion for summary judgment under Rule 56, 28 U.S.C.A. following section 723c. The issues involve the validity and alleged infringement of two unadjudicated patents, and such questions can only be adequately determined after a trial.
The motion for summary judgment is denied.